                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   VATANA LAY, ESQ.
                                                                 Nevada Bar No. 12993
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: vatana.lay@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant
                                                                 Bank of America, N.A., successor by merger
                                                             8   to BAC Home Loans Servicing LP f/k/a
                                                                 Countrywide Home Loans Servicing, LP
                                                             9
                                                                                                UNITED STATES DISTRICT COURT
                                                            10                                          DISTRICT OF NEVADA
                                                            11
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY                    Case No.: 2:16-cv-00845-MMD-NJK
                                                                 MERGER TO BAC HOME LOANS
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   SERVICING, LP FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,                              STIPULATION AND ORDER TO EXTEND
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                                                        DEADLINES TO REPLY SUPPORTING
AKERMAN LLP




                                                                                Plaintiff,                              MOTIONS FOR SUMMARY JUDGMENT
                                                            14
                                                                 vs.                                                    [ECF NOS. 96 and 97]
                                                            15
                                                                 TREO NORTH AND SOUTH HOMEOWNERS                        (FIRST REQUEST)
                                                            16   ASSOCIATION, INC; LALA GRIGORYAN;
                                                                 BARGAIN    PROPERTIES,  LLC;  and
                                                            17   HOMEOWNER ASSOCIATION SERVICES,
                                                                 INC.,
                                                            18                  Defendants.
                                                            19   BARGAIN PROPERTIES, LLC, a Nevada
                                                                 limited liability company,
                                                            20
                                                                                Counterclaimant,
                                                            21
                                                                 vs.
                                                            22
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY
                                                            23   MERGER TO BAC HOME LOANS
                                                                 SERVICING, LP FKA COUNTRYWIDE
                                                            24   HOME LOANS SERVICING, LP; KERSTIN L.
                                                                 DESJARDINS, an individual; and any and all
                                                                 other persons unknown claiming any right, title,
                                                            25   estate, lien, or interest in the Property adverse to
                                                                 Plaintiff's ownership, or any cloud upon
                                                            26   Plaintiff's title thereto (DOES 1 through 10
                                                                 inclusive);
                                                            27
                                                                                Counter-defendants.
                                                            28

                                                                 47304313;1
                                                             1                Plaintiff and counter-defendant Bank of America, N.A., successor by merger to BAC Home

                                                             2   Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP (BANA), defendants Treo North

                                                             3   and South Homeowners Association, Inc. (HOA), Lala Grigoryan, and defendant and counterclaimant

                                                             4   Bargain Properties, LLC (Bargain) respectfully submit the following stipulation to allow BANA, Ms.

                                                             5   Grigoryan and Bargain fourteen additional days to reply supporting their motions for summary

                                                             6   judgment, ECF Nos. 96 and 97.

                                                             7                BANA filed its motion for partial summary judgment on October 30. (ECF No. 96.) The HOA

                                                             8   filed its opposition on November 9. (ECF No. 98.) Ms. Grigoryan and Bargain filed their opposition

                                                             9   on December 7. (ECF No. 102.) BANA's deadline to reply to the HOA's opposition is December 21.

                                                            10   (ECF No. 100.) BANA's deadline to reply to Ms. Grigoryan and Bargain's opposition is also

                                                            11   December 21. See L.R. 7-2(d).
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                Ms. Grigoryan and Bargain filed their motion for summary judgment on October 31. (ECF
                      LAS VEGAS, NEVADA 89134




                                                            13   No. 97.) BANA filed its opposition on December 4. (ECF No. 101.) Ms. Grigoryan and Bargain's
AKERMAN LLP




                                                            14   deadline to reply to BANA's opposition is December 18. See L.R. 7-2(d).

                                                            15                The parties stipulate to extending BANA's deadline to reply to Ms. Grigoryan and Bargain's

                                                            16   opposition, ECF No. 102, by fourteen days, from December 21, 2018 to January 4, 2019, and Ms.

                                                            17   Grigoryan and Bargain's deadline to reply to BANA's opposition, ECF No. 101, by fourteen days,

                                                            18   from December 18, 2018 to January 2, 2019, to allow the parties additional time to prepare their

                                                            19   briefings. BANA's deadline to reply to the HOA's opposition, ECF No. 98, shall remain December

                                                            20   21, 2018. (ECF No. 100.)

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                      2
                                                                 47304313;1
                                                             1                This is the first request to extend BANA's deadline to reply to Ms. Grigoryan and Bargain's

                                                             2   opposition and the first request to extend Ms. Grigoryan and Bargain's deadline to reply to BANA's

                                                             3   opposition. This stipulation is not made to cause delay or prejudice to any party.

                                                             4
                                                                  This the 18th day of December, 2018.                     This the 18th day of December, 2018.
                                                             5
                                                                  AKERMAN LLP                                              BOYACK ORME & ANTHONY
                                                             6
                                                                   /s/ Vatana Lay                                           /s/ Colli C. McKiever
                                                             7    ARIEL E. STERN, ESQ.                                     EDWARD D. BOYACK, ESQ.
                                                                  Nevada Bar No. 8276                                      Nevada Bar No. 5229
                                                             8    VATANA LAY, ESQ.                                         COLLI C. MCKIEVER, ESQ.
                                                                  Nevada Bar No. 12993                                     Nevada Bar No. 13724
                                                             9    1635 Village Center Circle, Suite 200                    7432 W. Sahara Avenue, Suite 101
                                                                  Las Vegas, Nevada 89134                                  Las Vegas, Nevada 89117
                                                            10
                                                                  Attorneys for plaintiff and counter-defendant            Attorneys for defendant Treo North and South
                                                            11    Bank of America, N.A., successor by merger to            Homeowners Association, Inc.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  BAC Home Loans Servicing, LP f/k/a
                                                            12    Countrywide Home Loans Servicing, LP
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                  This the 18th day of December, 2018.
                                                            14
                                                                  GREENE INFUSO, LLP
                                                            15
                                                                   /s/ Michael V. Infuso
                                                            16    MICHAEL V. INFUSO, ESQ.
                                                                  Nevada Bar No. 7388
                                                            17    KEVIN W. BARLOW, ESQ.
                                                                  Nevada Bar No. 12689
                                                            18    SEAN B. KIRBY, ESQ.
                                                                  Nevada Bar No. 14224
                                                            19    3030 South Jones Boulevard, Suite 101
                                                                  Las Vegas, Nevada 89146
                                                            20
                                                                  Attorneys for defendant Lala Grigoryan and
                                                            21    defendant and counterclaimant Bargain
                                                                  Properties, LLC
                                                            22
                                                                                                                   ORDER
                                                            23

                                                            24                                                             IT IS SO ORDERED.

                                                            25                                                             ______________________________________
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                            26
                                                                                                                                  December 20, 2018
                                                                                                                           DATED:_______________________________
                                                            27

                                                            28
                                                                                                                       3
                                                                 47304313;1
